DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 08 March 2021, the status of the claims is as follows:
Claims 1, 3-5, 12, 13, 15, 17 are currently amended; 
Claims 6, 14, 16, 18 are as originally filed;
Claims 21 and 22 are new; and
Claims 7-11, 19, and 20 are cancelled.
3.	The objection to claim 11 is rendered moot in view of the Amendment, filed 08 March 2021, which canceled the claim.
4.	The rejection to claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is rendered moot in view of the Amendment, filed 08 March 2021, which canceled the claim.
Reasons for Allowance
5. 	In the prior Office Action, pp. 14-16, mailed 22 December 2020, Claims 11, 14, and 18 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim, and if rewritten to overcome the rejection under 35 U.S.C. 112.  Applicant amended claim 1 to include features of allowable claim 11 along with 
6.	Claims 1, 3-6, 12-18, 21, and 22 are allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/12/2021